Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants Eddie Wise and Dorothy Monroe-Wise appeal the district court’s orders denying them motion for an eviden-tiary hearing and granting the Defendants’ motion to dismiss their civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wise v. U.S. Dep’t of Agric., No. 4:13-cv-00234-BO, 2014 WL 5460606 (E.D.N.C. Oct. 27, 2014; Aug. 19, 2014). We grant Appellants leave to proceed in forma pau-peris but deny their other pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.